The plaintiff is a sign-painter who, from March to September, 1921, worked for defendant, a corporation engaged in the business of making signs.
In the petition it is alleged that defendant induced plaintiff to purchase 57 1/2 shares of defendant's capital stock of the par value of $10 a share; that plaintiff paid in full for the stock at the rate of $25 a week from March to September, 1921; that defendant has refused to deliver the stock or the certificates therefor and refused to return the purchase money. The prayer was for judgment for $575 and interest.
Defendant's motion that plaintiff be required to make his petition more definite and certain by stating the terms *Page 302 
of the contract relied on was overruled, and the ruling is assigned as error. The motion might, perhaps, have been sustained on the ground that the allegation that "defendant induced plaintiff to purchase stock" is not a very clear statement of defendant's promise, but we are not prepared to say that the ruling on the motion was prejudicial error.
The answer denied the facts stated in the petition and alleged that plaintiff's right to the shares of stock depended on his performance of the contract of employment, to be noticed later; that plaintiff breached the contract, and thereby damaged defendant. The prayer was for judgment for those damages, and for $287 on a counter-claim for money loaned by defendant to plaintiff.
Trial was had without a jury, and the court found generally for plaintiff and gave judgment in his favor for $292 and interest. The defendant appeals.
We shall assume that the petition states a cause of action for damages for breach of a contract to sell and deliver stock. The measure of damages would be based on the value of the stock at the time when it ought to have been delivered. This value was neither alleged in the petition nor proved on the trial. The evidence, therefore, is insufficient to support a judgment for anything more than nominal damages. Ware vs. McMurray, 79 N.J.L. 37;  64 A. 967; Schneider v. Brewing Co., 136 Md. 151; 110 A. 218; Clemmer v. Merriken, 144 Md. 675; 125 A. 394; 34 A.L.R. 928; Robinson v. Nobles Adm'rs., 8 Pet. 181; 8 L.ed. 910; Smith v. Dunlap, 12 Ill. 184.
Though it is not claimed that the petition states any cause of action, except for non-delivery of the stock, the plaintiff in producing his evidence at the trial seems to have proceeded on the theory that he was entitled to recover a balance due him for wages on a quantum meruit. It is clear, however, that his wages were fixed by contract, and even if he had sued to recover for his services, the *Page 303 
reasonable value thereof would have been immaterial. Metcalf v. Gilbert, 19 Wyo. 331, 116 P. 1017.
The testimony showed that plaintiff worked for defendant from March to September under an oral contract whereby plaintiff was to be paid $50 a week in cash and $25 a week in defendant's capital stock. During the term of service defendant paid plaintiff all the cash agreed to be paid, and made entries on the company's books showing plaintiff entitled to the amount of stock provided for in the contract. Plaintiff quit work September 10, having worked 23 weeks and then having credit on the defendant's books for capital stock of the par value of $575. The certificates for the stock were never delivered, because, as defendant claimed, the plaintiff's right to receive the stock under the contract depended on his continuance at work for at least one year. The contract, according to plaintiff's version of it, did not require him to work any particular length of time. The court's general finding must be taken as settling in plaintiff's favor the issue as to the terms of the contract. The evidence, then, was probably sufficient to establish the cause of action stated in the petition, and, if the actual value of the stock had been proved, to support a judgment for that amount and interest less any amount found due defendant on its counter-claim for money loaned.
If, instead of suing for damages for failure to deliver the stock, the plaintiff had sued for a balance due him for wages, the actual value of the stock might have been immaterial. The plaintiff's testimony might have warranted the finding that the contract of employment fixed his wages at $75 a week with an option to defendant to pay $25 of that amount in stock. If that were the true meaning of the contract, it would seem under many of the authorities that, on a refusal to deliver the stock, defendant would be liable on a money demand irrespective of the actual value of the stock. 17 C.J. 865; 6 R.C.L. 912; *Page 304 
Williston on Cont., Sec. 1398; Goodwin v. Heckler, 252 Pa. 332;97 A. 475; McKinnie v. Lane, 230 Ill. 544, 82 N.E. 878; 120 Am. St. Rep. 388, and Beckwith v. Sheldon, 168 Calif. 742;145 P. 97. See, also, Culberson Irr.  Water Co. v. Wildman, 45 Nebr. 663; 63 N.W. 947. But this principle last stated can have no application where the plaintiff alleges a purchase of stock and claims damages for non-delivery. Schneider v. Brewing Co.,136 Md. 151; 110 A. 218.
For the reasons above stated the judgment must be reversed and the case remanded for a new trial.
Reversed and Remanded.
POTTER, Ch. J., and BLUME, J., concur.